DOCKET No. s3 20cr57 (GBD)                                                DEFENDANT Yonette Respass

AUSA Michael Longyear                                                    DEF.' S COUNSEL ~M=a=r=k~S=te=in~----=~--=-------
                                                                         0 RETAINED O FEDERAL DEFENDERS 0 CJA O PRESENTMENT ONLY
•--------                          INTERPRETER NEEDED
                                                                                        0 DEFENDANT WAIVES PRETRIAL REPORT
0 Rule 5 D Rule 9 0 Rule 5(c)(3) 0 Detention Hrg.                              DATE OF ARREST 2/19/2020                • voL. SURR
                                                                               TIME OF ARREST ~9~A~M~----              • ONWRlT
D Other: Bail Modification                                                     TIME OF PRESENTMENT J J ·28 AM


                                                                  BAIL DISPOSITION
                                                                            0 SEE SEP. ORDER
0   DETENTION ON CONSENT W/O PREJUDICE   O DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
0   DETENTION HEARING SCHEDULED FOR:
0   AGREED CONDITIONS OF RELEASE     ---------
•   DEF.RELEASED ON OWN RECOGNIZANCE
0   $50,000       PRB 0 2        FRP
0   SECURED BY$ _ _ _ _ _ CASH/PROPERTY:
0   TRAVEL RESTRICTED TO SDNY/EDNY/      ---------------------
• TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
Ill SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)
                                      '
Ill PRETRIAL SUPERVISION:  0 REGULAR O STRICT 0 AS DIRECTED BY PRETRIAL SERVICES
0   DRUG TESTING/TREATMT AS DIRECTED BY PTS O MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
0   DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

0 HOME INCARCERATION 0 HOME DETENTION O CURFEW 0 ELECTRONIC MONITORING O GPS
0 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES
Ill DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON
0DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
0DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS: _ _ _ _ _ _ _ _ __
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ; REMAINING CONDITIONS TO BE MET BY: 3/4/2020

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

 Order Modified to include all conditions directed by Court on 2/19/20:
 Home detention at defendant's apartment located at 152 Tier Street, Bronx NY.
 Continued mental health treatment as per existing conditions of supervised release in prior case.
 No contact with co-defendants outside the presence of counsel.
 Defendant not to create new social media accounts without advance permission of PTS.
 Defendant not to use social media to send private messages, only public messages.,
 Defendant not to acquire or use new cellphones or other personal tommunicatiori devices without advance permission of PTS.
 Defendant to give Probation and Pretrial access to social media accounts.
0   DEF. ARRAIGNED; PLEADS NOT GUILTY                                                     O CONFERENCE BEFORE D.J. ON _ _ _ __
0 DEF. WAIVES INDICTMENT
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL _ _ _ _ __
For Rule 5(c)(3) Cases:
0 IDENTITY HEARING WAIVED                                               0 DEFENDANT TO BE REMOVED
0 PRELIMINARY HEARING IN SDNY WAIVED                                    0 CONTROL DATE FOR REMOVAL: _ _ _ _ __

PRELIMINARY HEARING DATE: _ _ _ _ _ _                                   0 ON DE·PC'Jt"'l'bl,,c\
~~~             CO.N~l ~~~\\1<2. C9..C.O{)"lC( ~=:,
DATE: 2/21/20        O\oL\J, ~<.Sf\.          °'-~~"'-~ o.'f'C..t
                              0.. \ \ ( b, > 'ti'f'--e rS,    .                                                        DGE, S.D.N.Y.
WHITE (ongmal) - COURT FILE               PINK - US ATTORNEY'S OFFICE            YELLOW-US MARSHAL      QREfil! - PRETRIAL SERVICES AGENCY
Rev'd 2016
